UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6401


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

DANIEL RAY BUIE,

             Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:08-cr-00964-TLW-1)


Submitted: July 20, 2017                                          Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel Ray Buie, Appellant Pro Se. Alfred William Walker Bethea, Jr., Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel Ray Buie pled guilty to possession with intent to distribute crack cocaine

and possession of a firearm during the commission of a drug trafficking offense. The

district court sentenced him to 192 months’ imprisonment. On direct appeal, this court

affirmed the judgment. United States v. Buie, 421 F. App’x 281 (4th Cir. 2011) (No. 10-

4740). Buie filed a second notice of appeal of the criminal judgment. Because we have

previously affirmed this criminal judgment, we dismiss the appeal as duplicative and

untimely. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                          DISMISSED




                                          2